Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicants’ preliminary amendment, filed 11/19/2020, canceling Claims 1-97 and adding new claims 98-117, is acknowledged.
Claims 98-117 are pending and are presently under consideration

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 11/19/2020 is acknowledged and has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 101 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject inter alia, aripiprazole or a metabolite thereof.  Claim 99 recites aripiprazole, it does not recite a metabolite thereof.  Therefore, claim 101 does not further limit claim 101, it broadens it.
Claims 110-117 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 110 is drawn to the method of claim 102, wherein the treatment is targeted at a prodromal, active or residual phase of schizophrenia or related disorder.  Claim 102 is drawn to the method of claim 98, wherein the mental disorder is schizophrenia or a related psychotic disorder.  Whereas there are only three phases (prodromal, active or residual) of schizophrenia1, the claim is not further limiting the subject matter of the claim upon which it depends.  Claims 111-117 are similarly rejected  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 98, 99, 102, 103, 110 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (“Decreased glial reactivity could be involved in the antipsychotic-like effect of cannabidiol”, Schizophrenia Research, Vol. 164, pp. 155-163, 5/2015, ePub 2/10/2015, cited by Applicant).
inter alia, clozapine.  Claim 102 and 103 are drawn to the method of claims 98 and 99, respectively, wherein the mental disorder is schizophrenia or a related psychotic disorder.  Claims 110 and 111 are drawn to the method of claims 102 and 103, respectively, wherein the treatment is targeted at a prodromal, active or residual phase of schizophrenia or related disorder.
Gomes et al. (“Gomes”) discloses a study that “evaluated if repeated treatment with CBD (30 and 60 mg/kg) would attenuate the behavioral and glial changes observed in an animal model of schizophrenia based on the NMDA receptor hypofunction (chronic administration of MK-801, an NMDA receptor antagonist, for 28 days). The behavioral alterations were evaluated in the social interaction and novel object recognition (NOR) tests. These tests have been widely used to study changes related to negative symptoms and cognitive deficits of schizophrenia, respectively. … CBD effects were compared to those induced by the atypical antipsychotic clozapine. Repeated MK-801 administration impaired performance in the social interaction and NOR tests. … Both the behavioral disruptions and the changes in expression of glial markers induced by MK-801 treatment were attenuated by repeated treatment with CBD or clozapine. These th and 5th paragraphs.
The above teachings of Gomes would have provided one of ordinary skill motivation to try the administration of CBD for treating the negative symptoms of schizophrenia, in particular, asociality, in patients suffering from schizophrenia.  Furthermore, in view of the teaching of Gomes of the effectiveness of clozapine, supra, it would have been obvious to treat the negative symptoms of schizophrenia, in particular, asociality, in patients suffering from schizophrenia, with a combination of CBD and clozapine.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  
With regard to claims 110 and 111 (“wherein the treatment is targeted at a prodromal, active or residual phase of schizophrenia or related disorder”).  Whereas there are only three phases (prodromal, active or residual) of schizophrenia (supra) the treatment could occur in any of the phases, and in particular, the active phase, where the patient demonstrates asocial symptoms.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 prima facie obvious to one of ordinary skill in the art at  the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 100, 101, 104-109, and 112-117 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. as applied to claims 98, 99, 102, 103, 110 and 111 above, and further in view of Karunakaran et al. (“Is clozapine–aripiprazole combination a useful regime in the management of treatment-resistant schizophrenia?”, Journal of Psychopharmacology, 2007, Vol. 21(4), pp. 453-456).
Claims 100 and 101 are drawn to the method of claim 98 and 99, respectively, wherein the typical or atypical antipsychotic is selected from, inter alia, aripiprazole or a metabolite thereof.  Claims 104 and 105 are drawn to the method of claims 100 and 101, respectively, wherein the mental disorder is schizophrenia or a related psychotic disorder.  Claims 106-109 are drawn to the method of claims 98-101, respectively, wherein the mental disorder is a treatment resistant schizophrenia.
The teachings of Gomes have been presented above.  Karunakaran et al. (“Karunakaran”) teach the treatment of patients with treatment-resistant schizophrenia with a combination of clozapine and aripiprazole produced improvement in positive and negative symptoms and social functions.  See the abstract; the paragraph bridging pages 453-454; and page 455, 2nd paragraph.
supra), it would have been obvious to substitute CBD for clozapine in the treatment taught by Karunakaran for the purpose of improving, inter alia, the negative symptoms and social functions in patients suffering from schizophrenia, including treatment-resistant schizophrenia.
Claims 112-117 are drawn to the method of claims 104-109, respectively, wherein the treatment is targeted at a prodromal, active or residual phase of schizophrenia or related disorder.  Whereas there are only three phases (prodromal, active or residual) of schizophrenia (supra) the treatment could occur in any of the phases, and in particular, the active phase, where the patient demonstrates asocial symptoms.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at  the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
Claims 98-117 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629       

/SAVITHA M RAO/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Poole, Jade (“What are the three phases of schizophrenia?”, MYMED.COM, downloaded on 3/25/2022 from < https://www.mymed.com/diseases-conditions/schizophrenia/what-are-the-three-phases-of-schizophrenia>, 4 pages).